Title: From James Madison to Anthony Merry, 19 May 1804
From: Madison, James
To: Merry, Anthony



Sir,
Department of State 19 May 1804
Your Letters of the 4th and 11th Inst. were laid before the President on his Arrival at the Seat of Government, and I have now the Honour to assure you, in Pursuance of his Direction, that the Interest which the United States have in common with other Nations, in the Immunities attached to public Ministers, is seconded by his Disposition to maintain them in all their legal Extent.
The Representation in your Letters is twofold: 1. that your Dwelling has been violated by the taking therefrom of a Person within its Privilege; and 2. that the Person taken away was your Servant, and that he is still detained from you.
On the first Point Nothing will be necessary to the Prosecution and Punishment of the Offender, but Proof of the Fact, the proper Sources of which, as far as they may be known, I must ask the Favour of you to intimate. You will permit me to repeat, what I had the Ho⟨nour⟩ to mention in Conversation, that Persons of Col⟨our,⟩ whether Slaves or Free, are inadmissible by th⟨e⟩ Law, as Witnesses against a Freeman not of Colour.
On the second Point, it is nece⟨ssary,⟩ as the Person taken away is understood to be ⟨a⟩ Slave, to observe, that on a Release of him fr⟨om⟩ Confinement, whether placed in it by the Auth⟨ority⟩ of a Magistrate or by that of his Owner, the S⟨lave⟩ is not recoverable into your Service, but on Proof that he entered into it by a Contract to which the Owner was legally a Party. Slaves cannot be permitted by their Owners to hire themselves without violating a Statute in For⟨ce⟩ here, which makes the hiring penal both in t⟨he⟩ Owner giving the Permission and in those who take the Slave into Service.
How far the Act of taking aw⟨ay⟩ a Slave legally in your Service, though not at the Time within the privileged Limits, may be liable to Prosecution and Punishment as a Violation of Privilege, is a Question not without Difficulty and Delicacy, but which will receive all the Attention, which the Establishment of Facts may require. I have the Honour to be with great Consideration and Respect &c
(signed)   James Madison.
